Title: To James Madison from Tench Coxe, 31 January 1823
From: Coxe, Tench
To: Madison, James


                
                    Gentlemen
                    Jany 31. 1823.
                
                The extraordinary operations against the cause of self government is manifest in the old world, and the unprecedented combination against Liberty under name of the holy alliance, together with guarded but effective cooperation with them on the part of Great Britain, and some of the minor powers appear to threaten the world, in which we must prosper or suffer and act with many trying circumstances even in the current year. Our internal situation (and particularly in respect the movements in the course of the presidential election, which will be made 1823 & 4,) has in my opinion a real great and dangerous relation to those foreign operations against republican governments, and even such shares of pure popular representation as the French and English lower houses would be were the electors of the same de[s]cription as those who chuse the houses of representatives of those five or ten of our populous states whose constitutions most effectually for the electors rights, religious and civil [sic]. The manifest adoption as a candidate for the Presidency of Mr. J.Q. Adams by the worst of the federalists of 1797 to 1801, and by their successors (considerably identified as far as alive) and by all those, who openly or in disguise are unfriendly to our institutions, after openly treating him for years as an unprincipled contravener of his unaltered political faith, and the Union with these of a great portion of republican interest of Massachusetts & Maine, with other circumstances, which discuss[i]on will develope and display convince me that Mr. John Quincy Adams had on the 1st. day of this year a less divided federal and Massachusetts standing than Mr J. Adams senr. had either in 1796 or 1801. Decidedly averse to a change of the principles of the constitutions of the U.S. on their proper merits; and as decidedly averse to the various and manifold evils of a revolution in them and on our organation [sic], I have been drawn to the consideration of such measures as may be most effectual for the peaceable prevention. It is impossible to turn my heart & understanding into that ground, without an hundred recollections of your names from the first measure of œconomical reform, which led to the convention at Annapolis in 1786 to the present hour. I have therefore determined to address this uncopied joint letter to you with the general view of opening the subject, and with the intention of offering any specific measures or particular requests for consideration or grant. Did my circumstances admit I would spend a week or more as occasion might recommend in your vicinities, for the benefit of such conferences as have heretofore taken place between us, and which are more eligible in their nature, and more consistent with the convenience of your increased years, and especially with those of your elder name.
                
                After this introduction permit me [to] state that from the time that I have given one deliberate reading to the Essays of Publicola of 1791, I have assimilated him in my own mind to Genl. A. Hamilton than to his father Mr. Adams senr with whom however, as his preceptor governor, and predecessor in political career I think it just and prudent to connect the son, in prudent consideration. I therefore took up the subject by indicating to two [of] our daily gazettes copies of Publicola’s essays in the pamphlet form (as reprinted in London & Dublin with the name “John Adams Esqre.” in the title pages) and in the news paper form in John Fennos gazette of the U.S. in 1791 in 11 numbers, from which last authority the whole were reprinted. I prepared six papers under the signature of Greene, for the American Sentinel here, which were published after Publicola to show the predecession of Mr. Adams senior (in London in 1797.8 & in N. York in 1790 in his “defence” and his Discour[s]es on Davila in 1790) to Mr. Adams junr. in his Publicola’s of 1791, and the succession of Mr. Adams junr. to his fathers labors, to the same end; the setting up the British, and the undermining the principles and character of our Constitution. While Greene was in the course of publication, I prepared another series under the signature of Sherman, (a name of republican esteem in the East) in five numbers, which will be continued, if I will. These are in Binnss democratic press. At the same time I published another series more strictly on the demerits and evils of Publicola, of which No. 4 has appeared to day. They will be continued. I send nine of the Greene’s, the Sidneys & the Shermans, all I have by me: also two numbers of Publicola, all that I have out of pamphlet. You will collect from these broken papers some of my views on the case; and ⟨treat?⟩ the great case now & till its close [as] you think fit. All these papers have appeared in the Dem: Press and Sentinel since the 5th. of Jany. currt. and were in Washington in 36 hours, & in Boston in 70 hours. But not a syllable has been published in attack, or in explanation, justification, extenuation or reply from either place, from Boston to Washington down to the 27th. from Boston and to the 28th. from Washington, whither many copies go in papers taken by the members of the two houses, by the President & the Heads of Depts including Mr. Adams, and by the Washington Editors, and a number of the citizens. The republication, & commentaries (Publicola, & the strictures on him) as so recd as far as I learn, as to leave no doubt that Mr Adams will be unsupported in Pennsa. by our electoral vote.
                There is a matter of great importance which I beg leave to state. In the course of the history of republican & anti-republican exertions, since 1786, there are many public facts, many public evidences, many published papers or papers not confidential which would be [of] great use if they were collected here in an accessible Situation. Among these are
                
                
                    Mr. Adams senrs. Defence of the Constns.
                    his Discourses on Davila
                    his answers to addresses—
                    Mr. Adams junrs. Publicola
                    Mr. John Langdons letter to
                    Genl. S. Ringgold
                    Genl. Washington’s answer to Mr.
                    Adet’s address on the delivery of the
                    Colours of France Jany 1. 1796
                    all of which we have here in our collections.
                
                But there [are] many important things which we have not, tho we remember them, and many which we do not remember & yet may have. I should be glad therefore to have, to receive in such confidence as may be prescribed any thing that will bear upon the facts of endeavours to convert the public mind from our institutions, or to oppose, or change or discredit them. One paper I much want is a copy of a letter from Mr. John Adams senr. to Mr. Samuel Adams dated AD 1790 in which he states (if my memory is true) that he Mr. J A. senr. never was in favor of republicanism further than as a government in which people should have “a Share.” I trust in your excuse for this hasty letter on a solemn subject, and beg you to exercise your recollections & revise your files as to any such materials as can be with propriety confidentially imparted, or lent. The time requires effectual measur[e]s of appeal to the public mind. I have the honor to be yr. mo. respectful Servt.
                
                    Tench Coxe
                
            